Citation Nr: 0420557	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-27 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as consequent to exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1968 to April 
1970.  He served in Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for post-traumatic stress disorder (PTSD), unspecified 
condition consequent to exposure to Agent Orange herbicide, 
and residuals of removal of a lipoma of the right clavicle.  
At the hearing before the undersigned, the issue of service 
connection for the removal of the lipoma of the right 
clavicle.  Therefore, the issue is no longer before the 
Board, and the instant appeal is limited to the issues set 
forth on the title page.

Appellant and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2004.  A 
transcript of that testimony has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In part, a VCAA notice consistent with 38 
U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide, and (4) request 
or tell that claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  That was not clearly 
done in this case.

In this case, appellant testified before the Travel Board 
that he underwent an Agent Orange screening examination at 
Salem VA Medical Center (Transcript, page 14), but the report 
of that examination is not in the C-file.  In fact, appellant 
apparently has undergone periodic treatment at Salem VAMC 
(Transcript, page 23) but there are no VA medical treatment 
notes of any kind in the C-file.  

Appellant has claimed service connection for two specific 
medical conditions: a skin condition claimed as consequent to 
herbicide exposure and an acquired mental condition claimed 
as post-traumatic stress disorder.  The file does not show 
that appellant was afforded an initial compensation and 
pension (C&P) examination to develop these two claims.  

The Board notes that appellant was sent a VCAA duty-to-assist 
letter in July 2002 that asked him to identify any medical 
providers so that RO could obtain medical records; apparently 
appellant did not respond.  Appellant also previously failed 
to identify exactly what Agent Orange disability he was 
claiming (dermatological, respiratory, genitourinary, etc.).  
Appellant has now identified Salem VAMC as a provider with 
records, and has identified his claimed Agent Orange 
disability as a skin condition.  RO should accordingly at 
this point make another effort to obtain supporting medical 
records, and should also afford appellant an initial C&P 
examination at the relevant clinics.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for service connection of a skin 
condition and PTSD have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Specifically, appellant should be 
advised to "give us all you've got" in 
connection with his claims, and should 
be specifically advised that lay 
evidence (e.g., "buddy statements") 
are acceptable as evidence of personal 
participation in combat and/or 
continuity of symptoms after separation 
from the service.  If it is indicated 
that there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  

2.  The RO should request appellant's 
treatment record from Salem VA Medical 
Center, to include any Agent Orange 
examination or screening.  To the 
extent that his assistance is needed in 
obtaining or identifying these and any 
other records, that assistance should 
be requested.

3.  Appellant should be afforded VA 
psychiatric and dermatological 
examinations.  Psychological testing 
should be undertaken as indicated.  The 
examiners should review the claims file 
prior to the examinations.  All 
clinical studies should be undertaken 
and all clinical findings should be 
reported in detail.  (a) The 
dermatological examiner should 
specifically indicate whether appellant 
has chloracne or any other skin 
condition and if so whether it is as 
likely as not related to service, to 
include exposure to Agent Orange.  

(b) The psychiatric examiner should, 
after reviewing the claims folder and 
examining the veteran, determine 
whether there is any acquired 
psychiatric disorder to include whether 
PTSD is present.  If PTSD is reportedly 
found, the stressors used in making the 
determination should be specified in 
accordance with the appropriate 
provisions.  Moreover, if there is 
other acquired psychiatric disorder 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to service or in-
service occurrence or event.

4.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection for PTSD and for a skin 
condition claimed as consequent to 
Agent Orange exposure.  This review 
should include all evidence added to 
the record to the file since the 
Statement of the Case was issued.  In 
fact, in order to comply with all 
notice and duty to assist provisions, 
the RO should conduct a de novo review 
of all evidence associated with this 
claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




